Citation Nr: 1427572	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement service connection for cause of the Veteran's death.

2.  Entitlement to service connection for glioblastoma for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a videoconference Board hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of that hearing is of record.  In November 2012, the appellant submitted new evidence in support of her claim, and consideration of that new evidence was waived during the August 2012 Board hearing.  38 C.F.R. § 20.1304.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the claims of entitlement to accrued benefits and entitlement to service connection for the cause of the Veteran's death.

First, with regard to the accrued benefits claim, the RO appears to have summarily rejected the appellant's accrued benefits claim because, as stated in the February 2011 statement of the case, "since there were no unadjudicated claims pending at the time of [the Veteran's] death, no accrued benefits exist."  However, a deceased veteran's claim remains pending for accrued benefits purposes when he dies after a rating decision but before the expiration of the one-year period for filing a Notice of Disagreement.  A claimant who files an accrued benefits claim before the expiration of that one-year window has a valid accrued benefits claim.  Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007).

It appears from statements and evidence submitted after the Veteran's death that the appellant believes accrued benefits are warranted based the claim for service connection for brain cancer that was denied by the August 2009 rating decision.  In this case, the appellant filed her claim in October 2009, on an application form that also constitutes a claim for accrued benefits.  As her accrued claim was filed before the expiration of the appeal period for the August 2009 rating decision.  Id.  Thus, on remand, the accrued benefits appeal needs to be properly adjudicated on its merits. 

With regard to the claim for service connection for cause of death, the appellant submitted an undated private medical opinion in November 2012 that suggests that the Veteran's glioblastoma, listed as the cause of death on the death certificate, may be associated with the Veteran's service-connected prostate cancer.  As the opinion is speculative in nature, it cannot serve to establish service connection for the cause of the Veteran's death.  Nevertheless, it suggests a possible association between the Veteran's cause of death and a service-connected disability.  Therefore, remand is warranted for an opinion as to whether the glioblastoma that caused the Veteran's death was related to service or was otherwise caused or aggravated by service-connected prostate cancer, including radiation for the same.


Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA oncologist for an opinion as to whether the Veteran's glioblastoma causing death was at least as likely as not (50 percent probability or greater) caused by or a result of service, to include herbicide exposure therein.  

If the answer is negative, the physician should provide an opinion as to whether the Veteran's prostate cancer, or treatment for the same, at least as likely as not caused or permanently worsened the glioblastoma, or otherwise materially contributed to or hastened the Veteran's death.  

The physician should address the appellant's contentions that his service-connected prostate cancer metastasized to the brain, and evidence that he was treated for prostate cancer with radiation.  A complete rationale for all opinions expressed should be provided. 

2.  With respect to the claim for service connection for brain cancer for purposes of accrued benefits, the appeal should be adjudicated on the merits.  
 
3.  After the development requested above has been completed to the extent possible, and after any additional development deemed appropriate in response to the above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



